Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                August 21, 2014

The Court of Appeals hereby passes the following order:

A14D0471. CAREN L. MICHAUD v. TOMMY C. CHAMBERS.

      On June 26, 2014, the trial court entered an order denying Caren L. Michaud’s
“Verified Motion for Court and Litigation Costs [under OCGA § 9-15-14] and
Motion for Reconsideration.” On July 30, 2014, Michaud filed this application for
discretionary appeal seeking review of that order.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). “The requirements of OCGA § 5-6-
35 are jurisdictional and this court cannot accept an appeal not made in compliance
therewith.” Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989); see also Gable
v. State, 290 Ga. 81, 82-83 (2) (a) (720 SE2d 170) (2011). Because Michaud’s
application was filed 34 days after entry of the order she seeks to appeal, it is
untimely. We thus lack jurisdiction to consider this application, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                       08/21/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.